Bates, Judge,
delivered the opinion of the court.
The demurrer, in this case, was properly sustained. The lease, stated in the petition, was of the land, and (there being no reservation) by its terms included the improvements ; and if anything was acquired by the plaintiffs by its subsequent purchase of the improvements, it enured to the benefit of the defendant. The purchase by the plaintiffs is not alleged to have been made solely on the request and for the use of the defendant, but that, “ being so requested by the defendant, and knowing that they (the plaintiffs) would ultimately be compelled by law to purchase said improvements,” the plaintiffs did purchase them. The consideration of the purchase was the plaintiffs’ legal obligation to make it, and not the defendant’s request. The petition shows no cause of action against the defendant, and particularly no right to the peculiar judgment prayed by the petition.
Judgment affirmed.
Judges Bay and Dry den concur.